 In the MatterOfSOUTHERN CALIFORNI.U GASCOMPANYandUTILITY-WORKERSORGANIZING COMMITTEE,C.I.O.Case No. R-3623.-Dec?ded April 7, 1912Jurisdiction:gas distributing industryInvestigation and Certification of Representatives:existence of question: refusalto accord petitioner recognition until certified by the Board; election neces-sary ; probationary employeesheldeligible to vote.UnitAppropriatefor CollectiveBargaining:unit composed of employees exclu-sive of certain categories in one of two districts of the Northern Divisionof a gas utility which is divided into eight geographicaldivisionsheldappropriate despite Company's contention that unit should be system-wideor at least division-wide.Mr. Thomas J. Reynolds, Mr. Guy W. Wadsworth, Jr.,andMr.Robert R. Blackburn,all of Los Angeles, Calif., for the Company.Mr. Fred Okrand, Mr. James L. Daugherty,andMr. GeorgeBurges,all of Los-Angeles, Calif., for the Union.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 4, 1942, Utility Workers Organizing Committee, C. I. 0.,herein called the Union, filed with the Regional Director for- the_alleging that a question affecting commerce had arisen concerningthe representation of employees of Southern California Gas Com-pany, herein called the Company, and requesting an investigationand certification of representatives, pursuant to Section 9 (c) ofthe National Labor Relations Act, 49 Stat. 449, herein called theAct.On March 6, 1942, the National Labor Relations Board hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as -amended, ordered an investigationand authorized the Regional Director to conduct it and to providefor an appropriate hearing upon due notice.On March 6, 1942,40 N. L.R. B., No. 38.256 SOUTHERN CALIFORNIA GAS COMPANY257the Regional Director issued a notice of hearing, copies, of which,were duly served upon the Company and the Union. Pursuant tonotice, a hearing was held on March 9, 1942, at Los Angeles, Califor;nia, before Maurice J. Nicoson, the Trial Examiner duly designatedby the Chief Trial Examiner.The,Company and the Union wererepresented and participated in the hearing.Full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties., At. thebeginning of-the hearing, the Company moved to dismiss the pro-ceeding, claiming in substance that the Board is without jurisdic-tion.The motion was denied by the Trial Examiner. ,At the closeof the.hearing, the Company again,moved for dismissal on theground that, the Board is without jurisdiction and that the unitsought by the Union is inappropriate.,The Trial Examiner reservedruling thereon for the Board.For reasons hereinafter appearing,themotion is denied.During- the hearing the Trial Examinermade rulings on other motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Ex-aminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF TIIE COMPANYAt the hearing in the instant proceeding, the records in three earliercases involving the Company 2 were by agreement introduced in evi-dence.No other evidence concerning the operations of the Companyinsofar as they bear on the Board's jurisdiction was introduced. Inthe earlier cases the Board found and it here finds thatThe Company is engaged principally in the business of purchasing,'transporting, selling, and distributing natural gas for light, heat, andpower purposes in the central and southern areas of California. Itis also engaged to a minor extent in manufacturing, transporting,,sell-ing, and distributing manufactured gas. It purchases and sells butanefor the purposes of light, heat, and power:As an incident to its prin-cipal business, the Company sells gas appliances at retail.The chief raw material purchased by the Company is natural gas, allof which is purchased in the State of California. In addition, its3 Subsequent to 'the hearing, the Union filed a memorandum in opposition to the saidmotion2Matter of Southern California Gas CompanyandUtilityWorkers organizing Commit-tee,Local 1.42,10 N L It B., 1123;Matter of Southern California Gas ComlpanyandUtilityWorkers Organi:n'g Committee, Local 1111, e 10 , 31 N L R B 461 ;Matter of South-ern California Gas CompanyandUtilityWorkersOrganiz,ngCommittee, Local 152, C. 1 0.,35 N L R P, 263I455771-42-vol 4017 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurchases of materials include pipes, meters, regulators, pumps, com-pressors, valves, bolts, nuts, repair parts, tools, and similar materials.Of these raw materials, during 1937, amounts in the value of $1,214,-822.63 were purchased outside the State of California.This was some-what less than 10 percent of the total purchases of raw materials,including natural gas; and, omitting the value of the natural gasproducts during that year, constituted approximately one-third of thetotal of all other raw materials purchased by the Company.The Board found in substance in the earlier cases and it here finds,that the Company supplies gas to major industrial firms in southernCalifornia and to a number of instrumentalities of interstate com-merce; and that a stoppage of the operations of the Company wouldhave a close, intimate, and substantial effect upon interstate commerce.II.THE ORGANIZATION INVOLVEDUtilityWorkers Organizing Committee is a labor organizationaffiliated .with the Congress of Industrial Organizations. It admitsto membership in Local 168 employees of the Company in the GlendaleDistrict.III.THE QUESTION CONCERNING REPRESENTATIONShortly before the filing of the petition, the Company refused uponrequest to recognize the Union' as the exclusive representative of itsemployees in the Glendale District until the appropriate unit hadbeen determined by the Board.-hearing, the Union represents a substantial- number of employeesin the unit alleged to be appropriate.3-of employees of the Company.1IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which has.-arisen, occurring in connection ,with the operations of the Companydescribed in Section I above, has a- close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening, and obstructing com-merce'and the free flow of commerce.,V.THE APPROPRIATE UNITThe Union alleged in its petition that the appropriate 'unit shouldconsist of all employeesof the GlendaleDistrict of the Northern'The Trial. Examiner stated that the Union had presented to him 101 signed application-for-membership cards, and that of these signatures 92 appeared to be the names of,personsupon the Company's pay roll of February 28, 1942.There are about 163 employees in theallezed appropriate unit SOUTHERN CALIFORNIA GAS COMPANY'259Division of the Company in the following classifications : station-at-tendant, storeroom attendant, clerk B, order. clerk, collector, chartcollector, order dispatcher, fitter, fitter welder, helper, janitor,'store-'room keeper, mechanic #1, mechanic #2,messenger,meter reader,service than #1, service man #2, and field meter inspector, excluding,however, probationary and temporary employees.Thereafter theUnion stated that it would also include the industrialserviceman.The, Company takes,the position that the .unit should be system-wideor at least division-wide.The Company divides its operations into eight geographical di--visions, four of which are further divided into two to four districts.The present proceeding concerns the Glendale District of the North-ern Division, which is one of two districts in that division. In theearlier cases involving the Company we found that employees in theCentral Division, the Van Nuys District of the Northern Division,and the- Southern Division constituted separate appropriateunits.'We there found that self-organization among employees of the Com-pany has proceeded, in general, along district or division lines, andaccordingly we rejected the Company's contentionsfor abroader -unit.Under these circumstances, and in view of the fact that wehave previously found the other district in the - Northern Divisionto be an appropriate unit, we are of the opinion thata similargeographical unit, composed of employees in the Glendale Districtof the Northern Division, is appropriate in this case.5As stated above, the Union would limit the unit to employees incertain classifications.It appears that as of January 31; 1941, there-were approximately 40 employees in the Glendale District in 18classifications that would be excluded from the unit sought by theUnion.6Although the record is not clear with respect to whetherthe Company at the -present time employs persons in the GlendaleDistrict-in,,each of these classifications, a representative of the Uniontestified that employees in at ' least seven. of these groups' werepresently employed in the district.In the Van Nuys case we included in ,the unit, as requested bythe union there involved, all employees except supervisors and tem-\* See cases cited in footnote 2,supra.I'The local here involved,Local 168, Is confined to employees in the Glendale District.Following certification of Local 114 for the Van Nuys District, the Company and Local 114entered into a collective bargaining agreement which is currently in effect. -These classifications are as follows:domestic sales representative,sales'representa-itive-new 'construction,order cashier, stenographer,dealer representative,P. B_X-_opera-tor, typist,branch office clerk "B",engineering assistant class "B", industrial sales,engi-neer;-junior'clerk,sales representative-commercial,and' timekeeper.'+Engineering assistant class "B", order cashier, branch office clerk"A" and "B",clerkcashier, junior'clerk, junior engineer,and typist.This representative named two otherclassifications,not listed.in the'preceding footnote,represented in the Glendale District :clerk" and addressograph operator.' 260DECISIONSOF NATIONALLABOR RELATIONS BOARDporary and probationary employees.This unit embraced employeesexcludein this case.8The Union asserted generally that employees in theclassifications which it seeks to exclude "have no common meetingground" with employees in the categories sought to be included.However, no convincing evidence was adduced in the present pro-ceeding for limiting the unit in the manner sought by the Union.Thus it appears that some positions are proposed to be excludedmerely because they are held by women'or because the employees arelikely to be promoted. In fact Burges, the financial secretary oftheUnion, testified that the groups not included in the petitionwere- excluded on the ground that they had not been organized,although employees in comparable positions are admittedly withinthe, unit.Under these circumstances and upon the basis of theentire record, we are of the opinion that,in general,the unit inthis case should be similar to that found appropriate in the Van Nuyscase.However, we find that employees in the followingclassifi-cations should be excluded, since they are primarily technical em-ployees or appear not to be closely identified with the general groupof employees: junior engineer, engineering assistant class "B", andindustrial sales engineer.In conformity with our more recent decision in the case involvingthe Southern Division, we shall not exclude probationary employees,since their interests are closely allied to those of regular employees.9We find, accordingly, that all employees of the Company in theGlendale District of the Northern Division, excluding the classifica-tions of junior engineer, engineering assistantclass "B",and in-dustrial sales engineer, and supervisors and temporary employees,constitute a unit appropriate for the purposes of collective bargainingand that said unit will insure to the employees of the Company thefull benefit of their right to self-organization and to collective bar-gaining and otherwise willeffectuatdthe policies of the Act.VI., THE DETERMINATION OF REPRESENTATIVESWe fi rid that the question concerning the representation which hasarisen canbest be resolved in an election by secret ballot.We shalldirect that all employees, including probationary employees, in theappropriate unit who were employed during-the pay-roll period im-mediately preceding the date of this Direction of Election, subjectSee footnote6, supra.Therewere no employeesin the VanNuys District in the re-maining 10 classifications.-9However, it is not necessary.to includeprobationary,employees specifically in the unit,sincethey performduties similar to those of regular employees and at the end of 6 months,if retained,become regularemployees.We shall merely provide thatprobationary em-ployees shallbe eligible to vote, thesame as regular employees. SOUTHERN CALIFORN'TA GAS COMPANY261to thelimitationsand additions set forth in the Direction,shall beeligible to vote.Upon thebasis of the above findings of fact and upon the entirerecord in the case,the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce,has arisen concerning the rep-resentation of employees of Southern California Gas Company, LosAngeles, California,within the meaning of Section 9 (c) and Section2 (6) and(7) of the NationalLaborRelations Act.2.All employees of the Company in the Glendale District of theNorthern Division,excluding the classifications of junior engineer,engineering assistant class "B",and industrial sales representative,and supervisors and temporary employees,constitute a unit appro-priate for the purposes of collective bargaining,within the meaningof Section 9 (b) of the National Labor Relations Act.4DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it -is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Southern California Gas Company, Los Angeles, California, anelection by secret ballot shall be conducted as early, as possible, butnot later than thirty (30) days from the date of this' Direction ofElection, under the direction and supervision of the Regional Direc-tor for the Twenty-first, Region, acting in this matter as' agent fortheNational Labor Relations Board, and subject to Article III,Section 9, of said Rules and Regulations, among all employees ofthe Company in- the Glendale District of the Northern Division, whowere employed during the pay-roll period immediately preceding thedate of this Direction of Election, including probationary employeesand those who did not work during said pay-roll period because theywere ill or on vacation or in the active military service or training ofthe United States, or temporarily laid off, but excluding the classifi-cations of junior engineer, engineering assistant class "B", and indus-trial sales representative, and supervisors and temporary employees,and any who have since quit or been discharged for cause, to deter-mine whether or not they desire to be represented by Utility WorkersOrganizing Committee, Local 168, C. I. 0., for the purposes ofcollective bargaining. In the Matter of SOUTHERN CALIFORNIA GAS, COMPANYandUTILITYWORKERS ORGANIZING COMMITTEE, C. I. O.Case No. R-3623,CERTIFICATION OF REPRESENTATIVESMay 9, 1942,On April 7, 1942, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding?Pursuant to the Direction of Election, an election by secret ballotwas conducted on April 27, 1942, under the direction and supervisionof the Regional Director for the Twenty-first Region (Los Angeles,California).On April 28, 1942, the Regional Director, acting pur-suant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, issued and duly servedupon the parties his Election Report.No objections to the conductof the ballot or to the Election Report have been )filed by any ofthe parties.As to the balloting and its results, the Regional Director reportedas follows :Totalon eligibility list------------------------------------- 218Totalballots cast------------------------------------------ 183Total ballots challenged----------------------------------4Total blank ballots----------------------------------------0Total void ballots------------------------------------------0Total valid ballots counted---------------------------------- 179Votes cast for Utility Workers Organizing Committee, Local168, C. 1. 0----------------------------------------------- 18Votes cast against UtilityWorkers Organizing Committee,Local 168,C. 1. 0------------------------------------------61By virtue of and pursuant to the power vested in the NationalLabor Relations ' Board ' by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections 8and 9, of National Labor Relations Board Rules' and Regulations-Series 2, as amended,-,IT IsHEREBY'CERTIFIED that UtilityWorkers Organizing Com-mittee, .Local 168, C. I. 0., has been designated and selected by amajority, of all-employees of Southern California Gas Company140 N. L It B. 256.40 N.'L. R B., No. 38a.262 SOUTHERN CALIFORNIA GAS COMPANY-263in the Glendale District of the Northern Division, excluding theclassifications of junior engineer, engineering assistant class "B",and industrial 'sales representative, and supervisors and temporaryemployees, as their representative for the purposes of collective bar-gaining and that, pursuant to the provisions of Section 9 (a) ofthe Act, Utility Workers Organizing Committee, Local 168, C. I. O.,is the exclusive representative of all such employees for the purposesof collective bargaining in respect to rates of, pay, wages, hours ofemployment, and other conditions of employment.